NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 
 

                  United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                   Submitted June 26, 2015* 
                                    Decided July 13, 2015 
                                                
                                            Before 
 
                             DIANE P. WOOD, Chief Judge 
                              
                             JOEL M. FLAUM, Circuit Judge 
                              
                             DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐3707 
 
WENDY B. ADELSON,                                    Appeal from the United States   
      Plaintiff‐Appellant,                           District Court for the Northern District 
                                                     of Illinois, Eastern Division. 
      v.                                              
                                                     No. 07 C 7208 
OCWEN FINANCIAL                                       
CORPORATION, et al.,                                 Charles R. Norgle, 
      Defendants‐Appellees.                          Judge. 
                                                  

                                           O R D E R 

        Eight  years  ago  Wendy  Adelson,  a  Michigan  homeowner,  sued  Ocwen  Loan 
Servicing, LLC, and other companies involved with her home mortgage in a Michigan 
court;  her  complaint  raised  only  state‐law  claims.  She  soon  found  herself  litigating  in 
Chicago, however, after the defendants (for simplicity we disregard all but Ocwen and 
HSBC Bank USA) removed the suit to federal court in Michigan and then engineered its 

                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary.  The  appeal  is  therefore  submitted  on  the  briefs  and  record.  See FED.  R. 
APP. P. 34(a)(2)(C). 
No. 14‐3707                                                                                   Page 2 
 
transfer to the Northern District of Illinois, the site of multidistrict litigation involving a 
host of claims against Ocwen. Since then Adelson’s suit, which principally alleges that 
Ocwen’s irregular handling of her loan resulted in an unlawful foreclosure action, has 
been  dormant.  The  reason  for  the  lack  of  action  appears  to  be  because  the  presiding 
judge  believes  that  Adelson’s  suit  was  extinguished  by  another  of  the  MDL  cases,  a 
successful  class  action  in  which  she  was  a  class  member.  This  was  incorrect,  as  we 
explain  below.  Adelson,  trying  to  get  her  suit  back  on  track,  filed  what  she  labeled  a 
motion  under  Federal  Rule  of  Civil  Procedure  60(b).  The  district  judge  denied  her 
motion, prompting this appeal. But there is no final judgment in her individual lawsuit, 
and so we dismiss the appeal.   
         
                                                  I 
         
        Adelson bought her home in Lake Orion, Michigan, in 2006 with financing from 
Sebring Capital Partners, a now‐defunct residential‐mortgage lender. Shortly thereafter 
Sebring  closed  its  doors,  but  not  before  it  assigned  Adelson’s  note  and  mortgage  to 
another financial institution. Adelson got wind of the assignment when Ocwen entered 
the  picture  and  told  her  that  it  would  be  collecting  future  payments.  According  to 
Adelson,  Ocwen  refused  to  disclose  the  name  of  the  institution  now  holding  her  note 
and  mortgage.  Frustrated  by  the  lack  of  transparency,  Adelson  ceased  making 
payments,  and  within  months  HSBC  showed  its  hand  by  initiating  foreclosure 
proceedings. 
 
        Adelson  hired  counsel  and  sued  Ocwen  and  HSBC.  Her  state‐court  complaint 
includes  a  number  of  claims,  all  arising  under  Michigan  law,  including  breach  of 
contract,  wrongful  foreclosure,  violations  of  consumer‐protection  statutes,  and 
intentional infliction of emotional distress. The complaint attributes the loan arrearage 
to  Ocwen’s  malfeasance  and  alleges  that  HSBC  breached  the  loan  and  mortgage 
contracts  by  moving  to  foreclose.  As  relief  her  suit  seeks  primarily  to  enjoin  the 
foreclosure proceeding and quiet title to her home. 
         
        Ocwen  and  HSBC,  invoking  the  diversity  jurisdiction,  removed  the  suit  to  the 
Eastern  District  of  Michigan.  After  filing  an  answer,  the  defendants  sought  transfer  to 
Chicago,  where  three  years  earlier  the  Judicial  Panel  on  Multidistrict  Litigation  had 
consolidated  for  pretrial  proceedings  numerous  lawsuits  (the  number  eventually 
reached 93) accusing Ocwen of violating federal or state consumer‐protection statutes. 
Adelson’s suit was assigned case number 07 C 7208 in the Northern District of Illinois, 
where  she  hired  local  counsel.  Judge Norgle,  who  presided  over  the  MDL,  denied 
No. 14‐3707                                                                                    Page 3 
 
Adelson’s  motion  to  remand  the  suit  to  Michigan  state  court.  That  would  be  the  last 
entry on the docket for the next six years. 
 
         Meanwhile,  in  another  of  the  MDL  suits  against  Ocwen,  the  plaintiffs  sought 
class  certification.  The  class  complaint’s  lengthy  list  of  claims  all  centered  on  Ocwen’s 
alleged  practice  of  charging  and  collecting  late  fees  even  when  loan  payments  were 
timely or the collection of late fees was statutorily barred. That litigation, case number 
04 C 2714, did not involve HSBC or the other defendants in Adelson’s state suit other 
than Ocwen and its affiliates. Adelson was a member of the putative class. 
 
         The  class  action  was  certified  and  settled  in  late  2010.  Under  the  terms  of  the 
settlement, which is governed by Illinois contract law, Ocwen agreed to forgive some of 
the  late  fees  it  had  charged.  In  exchange,  class  members  released  all  claims  against 
Ocwen “arising out of, or related to, the facts and/or claims alleged in the MDL Actions 
arising out of state or federal law.” (The settlement agreement defines “MDL Actions” 
to include Adelson’s lawsuit.) The release expressly excepts “statutory or common law 
rights against foreclosure, whether asserted in the form of a claim or defense.” Adelson 
did not opt out or otherwise object to the settlement, and so in early 2012 she received 
from  Ocwen  a  credit  for  late  fees  previously  charged  to  her  loan  account.  Although 
Adelson’s acquiescence in the class settlement had the effect of releasing some (but not 
all)  of  the  claims  in  her  individual  lawsuit,  no  entry  to  that  effect  was  made  on  the 
docket in No. 07 C 7208. 
 
         Three years later Adelson filed under No. 07 C 7208 the “Rule 60(b) motion” that 
precipitated  this  appeal.  In  that  motion,  she  sought  to  vacate,  solely  as  to  her,  the 
judgment in the class action, a step that she apparently believes is necessary before she 
is  entitled  to  move  forward  with  her  individual  suit  against  Ocwen  and  HSBC. 
(According to counsel for Ocwen, this motion came “only after foreclosure proceedings 
were restarted.”) Adelson asserted that she had not received notice of the settlement, an 
omission for which she faulted her attorney. Only Ocwen responded to this motion. The 
company implicitly seconded Adelson’s suspicion that her individual suit against it was 
ended by the class settlement. Ocwen opposed the motion on the ground that Adelson’s 
allegations did not warrant relief under Rule 60(b). 
 
         The  district  court  denied  the  motion.  Adelson’s  assertion  of  excusable  neglect 
under  Rule 60(b)(1), the  court reasoned, is untimely. The court  also  rejected  Adelson’s 
contention that she had established “extraordinary circumstances” under Rule 60(b)(6). 
The  court  then  declared  that  the  release  included  in  the  class  settlement  precludes 
No. 14‐3707                                                                                     Page 4 
 
further  litigation  of  “all  claims  that  were  or  could  have  been  brought  against 
Defendants based on the allegations in her complaint.” 
 
                                                   II 
 
        Adelson filed a notice of appeal from this ruling, asserting that the district court 
abused  its  discretion  in  denying  her  “Rule 60(b)  motion.”  Before  we  can  evaluate  the 
court’s ruling, however, we must ensure that our jurisdiction is secure, an obligation we 
bear even if the parties do not bring the issue to our attention. See Minn. Life Ins. Co. v. 
Kagan, 724 F.3d 843, 846 (7th Cir. 2013). 
         
        As we assess our jurisdiction, we are confronted first with the question whether 
to treat Adelson’s submission as a motion in the class action, or as one in her individual 
lawsuit. The parties have paid little attention to that detail. They focus their contentions 
instead on facts relating to the class settlement, not on the facts of Adelson’s underlying 
lawsuit.  At  the  same  time,  the  parties  have  consistently  acted  as  though  Adelson’s 
motion was filed in her individual suit. That motion bears the name and docket number 
of  the  lawsuit  originating  in  Michigan  state  court,  and  none  of  the  defendants—in 
particular those who were not part of the class action—ever hinted that the case name 
or number is incorrect. Neither did the district court question the form of the motion. In 
this court the appellees—who, Adelson points out, purport to be all of the defendants 
she named in her state complaint—frame their jurisdictional statement as if this appeal 
is from the denial of a postjudgment motion in Adelson’s individual suit.   
         
        We see no reason not to take Adelson’s motion at face value, especially since its 
form went unchallenged by the  defendants and the district court. Cf. Wheeler v. Talbot, 
770  F.3d  550,  552  (7th  Cir.  2014).  This  approach  makes  good  procedural  sense:  By  its 
own  terms  Rule 60(b)  applies  only  to  parties  and  their  legal  representatives.  Absent 
class  members  such  as  Adelson  are  treated,  with  limited  exceptions  inapplicable  here, 
as  non‐parties  to  a  class  action.  See Devlin  v.  Scardaletti,  536  U.S.  1,  9–10  (2002).  In 
accordance  with  that  treatment,  it  has  long  been  the  general  rule  that  some  form  of 
participation  in  the  litigation  is  necessary  before  an  unnamed  class  member  can  seek 
relief  under  Rule  60(b).  See In  re  Four  Seasons  Sec.  Litig.,  525  F.3d  500,  504  (10th  Cir. 
1975);  6A  FED.  PROC.,  L.  ED.  § 12:358  (Westlaw  database  updated  2015);  cf. Devlin,  536 
U.S.  at  9,  14  (holding  that  absent  class  member  who  objects  to  class  settlement  may 
appeal  only  “the  District  Court’s  decision  to  discard  his  objections”).  Neither  party 
contends  that  Adelson  participated  in  the  class  litigation,  or  that  there  is  any  other 
reason  to  disregard  Rule  60(b)’s  plain  terms.  If  Adelson  wants  now  to  exclude  herself 
No. 14‐3707                                                                                 Page 5 
 
from  the  class  settlement,  she  would  need  to  take  different  procedural  steps.  For 
example,  she  might  consider  a  motion  under  Rule  6(b)  to  extend  the  time  to  opt  out. 
See FED. R. CIV. P. 6(b); In re Am. Express Fin. Advisors Sec. Litig., 672 F.3d 113, 129–30 (2d 
Cir. 2011). 
 
        Unless  there  is  a  final  judgment  in  Adelson’s  individual  lawsuit,  it  was 
premature  to  invoke  Rule  60.  Although  an  appeal  from  the  denial  of  a  motion  under 
Rule 60(b)  may  be  taken  separately  from  an  underlying  decision,  the  rule  allows  a 
district court to relieve a party only from a final decision. See Mintz v. Caterpillar Corp., 
No.  14‐1881,  2015  WL  3529396,  at  *5  (7th  Cir.  June  5,  2015).  The  defendants  hint  that 
they believe that the class settlement had the effect of barring Adelson’s individual suit 
in toto;  Adelson  (who  is  acting  pro  se)  appears  to  share  that  assumption.  And  well  she 
might: the district court’s order denying Adelson’s motion conveys the same message. 
         
        But  that  message  cannot  withstand  scrutiny.  The  defendants  and  the  district 
court  did  not  cite  any  authority  for  their  understanding  that  the  class  settlement 
released  all  defendants  from  all  claims  in  Adelson’s  lawsuit.  The  class  settlement  is  a 
written  document  that  we  may  interpret  for  ourselves.  See Stanek  v.  St. Charles  Cmty. 
Unit Sch. Dist. #303, 783 F.3d 634, 642 (7th Cir. 2015). That document does not foreclose 
entirely the claims in Adelson’s individual suit, even though it purports to resolve some 
of them. As to Ocwen, Adelson appears to have abandoned a significant portion of her 
claims  by  not  timely  opting  out  of  the  settlement.  But  the  release  expressly  exempts 
claims  asserted  in  opposition  to  foreclosure,  and  Ocwen  has  never  developed  any 
argument  that  all  of  Adelson’s  claims  against  the  company  (in  particular  those  for 
wrongful foreclosure and breach of contract) fall outside this exemption. Moreover, as 
we  have  noted,  Adelson’s  state  complaint  principally  sought  to  stop  the  mortgage 
foreclosure. The foreclosure action was brought by HSBC and another defendant named 
in  Adelson’s  state  complaint.  Neither  is  a  defendant  in  the  class  action.  It  is 
inconceivable  that  settling  the  class  claims against  Ocwen  extinguished  Adelson’s  suit 
against other defendants not involved in the class action and not affiliated with Ocwen. 
At  a  minimum,  Adelson’s  entire  suit  continues  to  pend  against  the  remaining 
defendants. 
         
        We  thus  lack  appellate  jurisdiction.  The  judgment  in  the  class  action  does  not 
fully resolve Adelson’s individual suit and thus essentially functions much like an order 
authorizing  an  amended  pleading  that  dismisses  some  but  not  all  claims,  see FED.  R. 
CIV. P. 15(a); Taylor v. Brown, No. 12‐1710, 2014 WL 9865341, at *5 (7th Cir. June 2, 2015), 
or  an  order  dismissing  some  but  not  all  parties  to  a  suit  without  an  accompanying 
No. 14‐3707                                                                                  Page 6 
 
certification  under  Federal  Rule  of  Civil  Procedure  54(b),  see Morton  Int’l,  Inc.  v.  A.E. 
Staley Mfg. Co., 460 F.3d 470, 480 n.12 (3d Cir. 2006), or partial summary judgment, see 
FED. R. CIV. P. 56(a). No matter how Adelson labeled her motion, in substance she was 
trying to move her stalled lawsuit forward; she was not seeking review of a supposed 
final judgment in that action. The case involving  Ocwen and its codefendants that the 
court  transferred  from  Michigan  to  the  Northern  District  of  Illinois  remains  pending, 
and  the  parties  and  the  district  court  should  get  about  the  business  of  resolving  it, 
whether by commencing discovery and motion practice in Chicago, or by suggesting to 
the  JPML  that  the  case  be  returned  to  the  Eastern  District  of  Michigan.  See 28  U.S.C. 
§ 1407(a); M.D.L. Rules 10.1(b), 10.3. The litigation is unfinished, and the district court 
will have to decide how much or how little is left of Adelson’s claims against Ocwen. 
         
                                                                               APPEAL DISMISSED.